The land had belonged to W. H. Robinson, under whom both parties claimed at his death in 1894.
The plaintiffs claimed as heirs at law of W. H. Robinson, also under a deed of trust executed by him in 1865 to two of his sons, William F. *Page 198 
and James L. Robinson, as trustees for the support and maintenance (328)  of himself and wife, also of an imbecile son, and for the maintenance and education of a younger son, the land at death of himself and wife to be equally divided among all the children. The defendants claimed under a judgment against the grantor, followed by execution sale and sheriff's deed in 1883. The defendants further claimed that in 1882, the surviving trustee and some of the other heirs had mortgaged the land to secure a debt due W. K. Beacham  Co.; also that the trustee had failed to properly support the grantor, and they allege that these two circumstances avoided the deed of trust, put the title back in the grantor, and subjected his land to the execution and sheriff's deed, under which they claimed. The deed of trust contained this clause: That if the trustees should violate any of the trust embraced in the foregoing conveyance, "then the said conveyance to be utterly null and void, and the property revert to the grantor and his heirs."
They also contended that the land was insufficiently described in the complaint.
His Honor submitted two issues to the jury — one as to the support of the grantor and his wife during their lives, which was answered, "Yes"; the other as to the mortgage to Beacham  Co., prior to 21 February, 1883, date of sheriff's deed to defendant Ingram; this also was answered, "Yes."
Judgment was rendered in favor of defendants, and plaintiffs excepted and appealed.
On 12 December, 1865, W. H. Robinson conveyed his real and personal property by deed, including a 600-acre tract of land, to W. F. and J. L. Robinson, his sons, in trust, as (329)  follows: That the trustees should take and manage the property, and out of the proceeds support and maintain the grantor and his wife during their lives, and after their death divide the property equally among the grantor's children, and shall support and maintain Z. T. Robinson (he being incapable of managing for himself), shall educate their brother, C. C. Robinson, and act as his guardian, until he is of lawful age. It was then convenanted that if said grantees should "violate" any of the trust embraced in the foregoing conveyance, "then the said conveyance to be utterly null and void," and the property revert to the grantor and his heirs.
W. H. Robinson, surviving his wife, died in 1894. On 27 February, *Page 199 
1882, Lawson (meaning, as we understand it, J. L. Robinson) Robinson, Elizabeth Robinson, Z. T. Robinson and C. C. Robinson, some of the children of said grantor, conveyed in a mortgage deed to secure $400 to W. K. Beacham  Co., the same tract of land as that in said trust deed. On 24 February, 1882, the sheriff of Montgomery County, under executions against said W. H. Robinson, levied on said tract of land, and sold all his right, title and interest, when defendant Ingram became the purchaser, and received the sheriff's deed, bearing date 21 February, 1883. The defendants claim title through the above-recited deeds, as well as deeds from others of said children. There are several other mesne conveyances among different parties.
Plaintiffs are some of the heirs at law of said W. H. Robinson. No issue as to title was submitted on the trial, although tendered by the plaintiffs. Only two issues were submitted (1) whether the trustees, up to 1884, did support and maintain W. H. Robinson and wife, as provided in said trust deed; (2) did said W. F. and J. L. Robinson, or the survivor, prior to 21 February, 1883, sell or mortgage any of the property mentioned in W. H. Robinson's deed to them? Each     (330) issue was answered, "Yes."
From the above it appears that some of the children of W. H. Robinson are not parties to this action, either as plaintiffs or defendants. It is insisted that some of the children's deeds were without consideration — that Z. T. Robinson was mentally incapacitated to make a valid deed, etc. None of these questions were tried, according to the record before us. There is no allegation by either party, nor is there is any proof, nor does his deed profess in any part of it, that Lawson Robinson in his deed to W. K. Beacham  Co., undertook or intended to make sale or mortgage as trustee, and it is insisted that he only mortgaged hisindividual interest with the other children who signed the same deed. It is manifest that a new trial must be directed, when proper parties may be made and the rights of all inquired into and determined. Until then, this Court can render but little service in the action.
Such as we can safely consider in the present condition of the record, we will now dispose of. We think the written instrument, dated 12 December, 1865, is a deed, and not a will. There is a grantor, grantees, and a thing granted. It is valid, as no unlawful purpose appears on its face, and there is no suggestion that it was made with an unlawful intent. In the argument here it was claimed that the description of the land was insufficient, and that the deed was void on that account. The deed describes it as "the tract of land where the said W. H. Robinson now lives, containing 600 acres. . . . situate in Montgomery County, on the waters of Pee Dee River." Counsel argued that if that could be aided by parol proof, no such proof was offered. The first allegation *Page 200 
in the complaint is that said tract is specifically described by (331)  metes and bounds in a certain deed, registered in the office in said county, in book 18, page 462, to which reference is made. That allegation as to the description is admitted to be true by the answer. When a fact is admitted it needs no proof to establish it. If it be assumed that Lawson (J. L.) Robinson executed his deed to W. K. Beacham  Co., astrustee (although it does not so appear), we think he was without authority to do so. When a trust is accepted, the trustee must execute it. He is not permitted to deprive himself of the means and power of doing so by conveying the legal estate to another. We think also that no title or interest in the land passed to T. C. Ingram by the levy and sale made by the sheriff. At the time W. H. Robinson had no interest subject to sale under an execution. He had only the right to be supported and maintained out of the profits of the property during his life, which he has received.
The proposition that any violation of the trust embraced in the deed would nullify and avoid the conveyance, and that the property would revert to the grantor and his heirs, is not sound. It assumes that clause to be self-executing. The learning as to conditions, exceptions and reservations is altogether inapplicable. The title passed absolutely by the deed, and that clause is only a covenant, agreement by the parties, that if the grantees should "violate" any of the trusts declared, then the propertyipso facto should revert to the grantor, without any entry or other form of transmitting title to real estate. It would seem not to have been so considered by the grantor, inasmuch as he lived ten years or more after the breach now complained of, receiving the support provided in the deed, and without any assertion of right claimed for the alleged violation of duty on the part of the grantees. The courts in such cases will look to the good sense and sound equity, to the object and spirit of the contract. Courts of equity will not aid in divesting an estate for a breach of covenant, a contract, when a just (332)  compensation can be made in money or other valuable thing, but will relieve against forfeitures claimed by strict construction of any common-law rule. It therefore follows, as we have already said, that no interest in the land passed by the sale and deed of Sheriff Rush.
If we correctly understand the record, the children of W. H. Robinson are claiming title, and the right to possess, under and through the deed of their father. This opinion will be certified, to the end that the parties may proceed as they think proper.
Error.
Cited: R. R. v. Carpenter, 165 N.C. 468. *Page 201 
(333)